                                        Case 2:18-cv-07723-SJO-JPR Document 31-3 Filed 02/20/19 Page 1 of 2 Page ID #:458



                                           1   JINSHU ZHANG (Bar No. 166981)
                                               john.zhang@dentons.com
                                           2   JAE K. PARK (Bar No. 234474)
                                               jae.park@dentons.com
                                           3   DENTONS US LLP
                                               601 South Figueroa Street, Suite 2500
                                           4   Los Angeles, California 90017-5704
                                               Telephone: (213) 623-9300
                                           5   Facsimile: (213) 623-9924
                                           6   William T. O’Brien (admitted pro hac vice)
                                               william.obrien@dentons.com
                                           7   Daniel Morris (admitted pro hac vice)
                                               daniel.morris@dentons.com
                                           8   1900 K Street, N.W.
                                               Washington, D.C. 20006
                                           9   Telephone: (202) 496-7500
                                               Facsimile: (202) 496-7756
                                          10
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                               Attorneys for Petitioner
                                          11   Shanghai Qichengyueming Investment
                                               Partnership Enterprise (Limited Partnership)
         DENTONS US LLP




                                          12
           (213) 623-9300




                                          13                        UNITED STATES DISTRICT COURT
                                          14                       CENTRAL DISTRICT OF CALIFORNIA
                                          15
                                          16   Shanghai Qichengyueming Investment             Case No. 2:18-CV-7723 SJO (JPRx)
                                               Partnership Enterprise (Limited
                                          17   Partnership),                                  DECLARATION OF YAN
                                                                                              CHENGBIN IN SUPPORT OF
                                          18                  Petitioner,                     APPLICATION FOR WRIT OF
                                                                                              ATTACHMENT
                                          19         v.
                                                                                              Date:    April 4, 2019
                                          20   Jia Yueting,                                   Time:    10:00 a.m.
                                                                                              Ctrm.:   690
                                          21                  Respondent.                     Judge:   Honorable Jean P. Rosenbluth
                                          22                                                  Action Filed: September 5, 2018
                                          23
                                          24
                                          25
                                          26
                                          27
                                          28
                                                                                                        CASE NO. 2:18-CV-7723 SJO (JPRX)
                                        Case 2:18-cv-07723-SJO-JPR Document 31-3 Filed 02/20/19 Page 2 of 2 Page ID #:459



                                           1               I, YAN CHENGBIN, state the following:
                                           2               1.    I am over the age of 18 and am competent to make this declaration.
                                           3               2.    Except as otherwise stated herein, I make the statements contained
                                           4   herein from personal knowledge, and if sworn as a witness, will testify to the truth
                                           5   thereof.
                                           6               3.    I am a general partner of Shanghai Qicheng Asset Management Co.,
                                           7   Ltd., which is the general partner of Shanghai Qichengyueming Investment
                                           8   Partnership Enterprise (Limited Partnership).
                                           9               4.    I make this affidavit in support of SQ’s Application for Writ of
                                          10   Attachment.
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                          11               5.    This action was brought solely to confirm an arbitration award
         DENTONS US LLP




                                          12   rendered by the China International Economic and Trade Arbitration Commission
           (213) 623-9300




                                          13   (“CIETAC”) in favor of SQ and against Mr. Jia.
                                          14               6.    This Application for Writ of Attachment is brought solely for the
                                          15   purpose of securing assets on a potential judgment, after considering several factors
                                          16   including that: (a) the arbitration award has not been paid; (b) the amount of the
                                          17   arbitration award is RMB653,806,748.93, plus interest, and arbitration costs of
                                          18   US$29,678.49; and (c) the award is unsecured.
                                          19               I declare under penalty of perjury under the laws of the United States of
                                          20   America that the foregoing is true and correct.
                                          21               Executed on January 15, 2019.
                                          22
                                          23                                               YAN CHENGBIN
                                          24
                                          25
                                          26   110336513\V-1



                                          27
                                          28
                                                                                             -2-             CASE NO. 2:18-CV-7723 SJO (JPRX)
